1. European Year of Volunteering (2011) (
- Before the vote:
Madam President, ladies and gentlemen, I would very quickly like to thank Parliament, all the committees, the rapporteurs and the shadow rapporteurs for their work on this report.
We have prepared a report which raises the profile of the voluntary sector. There are 100 million people throughout Europe who work in this field, and each day they selflessly give their time for the good of others and our community.
This is the work we have done, increasing the budget and improving local activities and EU-wide activities for the benefit of the associations.
I would like to thank Mr Šefčovič and the Swedish Presidency for the excellent work we have accomplished together.
I think that this year will mark the beginning of Parliament showing a true interest in this area, which someone called the backbone of our society.
Once again, I would like to thank all those who have worked on this important report.